DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 16/027,091 now U.S. Patent 10,776,982 which claims benefit of 65/528,372 filed 07/03/2017.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “are illustrated” (line 3) which can be implied and therefore should be omitted.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #500 of Figure 5, #1201, 1202 of Figure 12, #1414 of Figure 14, #3301, 3302 of Figure 33, #3800, 3805 of Figure 38 and #4101 of Figure 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In reference to claim 19, claim 19 recites, “The non-transitory machine readable medium of claim 17…” however claim 17 recites, “The system of claim 1…”  Therefore, the claim is indefinite as it fails to particularly point out and distinctly claim its proper claim dependency.  The Examiner will, for purposes, of further rejection purposes, interpret claim 19 as depending upon claim 18 which claims “A non-transitory machine readable medium…”  Appropriate correction is however required.
In reference to claim 21, claim 21 recites, “The method of claim 19…” however claim 19 recites, “The non-transitory machine readable medium of claim 17…”  Therefore, the claim is indefinite as it fails to particularly point out and distinctly claim its proper claim dependency.  The Examiner will, for purposes, of further rejection purposes, interpret claim 21 as depending upon claim 20 which claims “A method for performing…”  Appropriate correction is however required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A method for performing non-parametric texture synthesis of texture or material data taken from an exemplar object…” which can simply be considered a mental process of which is performed in a human 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	In reference to claims 1 and 18, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of receiving data describing an exemplar object, generating a feature vector for each pixel of the exemplar object and synthesizing an output graphic object by modifying each pixel to have an appearance vector which is within a similarity metric of an appearance vector of the particular pixel from the exemplar object using a determined list of nearest neighbor candidate pixels.
	In reference to claims 2-17, these claims depend upon allowable claim 1 and are therefore also deemed allowable.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (U.S. Publication 2018/0144490)
Huang et al. discloses a method, apparatus, storage medium and device for controlled synthesis of inhomogeneous textures.
Lefebvre et al. (U.S. Publication 2007/0296730)
Lefebvre et al. discloses a dimensionality-reduced appearance space system and method that transforms an exemplar image from a traditional 3D space of pixel colors to a low-dimensional Euclidean space of appearance vectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             

or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/23/21